UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
Maplewood at Upper East Side LLC,

                          Plaintiff,
                                                     17 Civ. 2914 (DAB)
              -against-                                   ORDER

Sendyk, et al.,

                    Defendants.
---------------------------------------X
DEBORAH A. BATTS, United States District Judge.


         Before the Court is Defendant Larry Gallus’ (“Gallus”) Motion

to Dismiss Counts I, II, and IV1 of the Third Party Complaint

(“TPC”), brought by Sharon Sendyk (“Sharon”) the Administrator of

the Estate of Benjamin Sendyk (the “Estate”). (Third Party Compl.

(“TPC”), ECF No. 36.) For the reasons stated below, his Motion is

GRANTED in part and DENIED in Part.

    I.     Relevant Background

         The following facts are drawn from the TPC and are assumed

true for purposes of the instant motion.

         Mala Sendyk (“Mala”), as Administrator of the Estate, agreed

to sell the Estate property located at 1801 Second Avenue, New

York, New York to 1808 2nd Avenue Realty (“1808 Realty”) and/or



1 Gallus only addresses Counts I, II, and IV of the TPC in his Memorandum of
Law. (See Def.’s Mem., ECF No. 56.) Accordingly, we assume that he only moves
to dismiss those Counts.
Maplewood at Upper East Side (“Maplewood”)2. (TPC ¶ 13.) Leonard

Rodney (“Rodney”) served as legal counsel to the Estate during the

period when Mala was the Administrator, and he continues to serve

as Mala’s personal attorney. (Id. ¶ 5.) Allegedly, Rodney was

solely responsible for negotiating, on behalf of the Estate, all

terms    and    conditions      of    the   Agreements,       and   he   signed   the

Agreements as the “Attorney-in Fact” of the Estate. (Id. ¶ 15.)

Gallus, served as accountant to the Estate during the period when

Mala was the Administrator of the Estate; he prepared the tax

returns which are the subject of this litigation. (Id. ¶ 6.)

       On July 24, 2015, Rodney entered into a Tax Contribution

Agreement and an Escrow Agreement (jointly, the “Agreements”) with

Maplewood and 1808 Realty. (Id. ¶ 14.) The Agreements provided

that    the    Estate   would    contribute        $2,500,000,      Maplewood   would

contribute       $4,000,000,         and    1808     Realty     would    contribute

$1,500,000, with the contributions of the Estate and Maplewood to

be deposited into an escrow account, and the contribution of 1808

Realty to be made available if the other contributions were




2 Maplewood brought this Action on April 21, 2017 against Mala Sendyk and Sharon
Sendyk as Administrators of the Estate of Benjamin Sendyk, and Chicago Title
Insurance Company in its capacity as Escrow Agent/Stakeholder. (See ECF No. 1.)
Maplewood later amended its Complaint to include Defendants 1808 Realty and
Interiors by B&H Inc. (See ECF No. 17.) On January 10, 2018, Default Judgment
was granted against Interiors by B&H Inc. for failure to appear or otherwise
respond to the Complaint. (ECF No. 79.) On June 11, 2018, Default Judgment was
granted against 1808 Realty for failure to appear or otherwise respond to the
Complaint. (ECF No. 87.) On June 11, 2018, Chicago Title Insurance Company was
voluntarily dismissed from this Action. (ECF No. 88.)

                                            2
exhausted. (Id. ¶ 18.) The Tax Contribution Agreement required

that the proposed tax returns be submitted to Maplewood fifteen

days before filing. (Id. ¶ 28.) Allegedly, Rodney was solely

responsible   for   negotiating   all   terms   and   conditions   of   the

Agreements and he also signed them as the “Attorney-in-Fact” of

the Estate. (Id. ¶ 15.) Allegedly, Sharon had no input into the

negotiation of the sale, the sales agreement, or the Agreements,

and she was not provided with copies of any of the documents prior

to their execution. (Id. ¶ 19.) Thereafter, Sharon was appointed

the Administrator of the Estate. (Id. ¶ 7.)

     On July 26, 2016, after being appointed Administrator of the

Estate, Sharon received the following email from Rodney:

     With respect to the preparation of the tax returns for 2015
     (which also requires filing amended returns for Interiors),
     our accountant is working on them and is doing so in
     accordance with the strict requirements of the Tax
     Contribution Agreement which was entered into with the
     purchaser of 1808 2nd Avenue. In light of the Surrogate’s
     decision, do you want him to continue with his work? Given
     the fact that he is familiar with the transaction and all of
     the related background, I think it makes sense for him to
     continue, rather than having to bring someone else up to
     speed, but will wait to hear from you.
(Id. ¶ 22.) Counsel for Sharon responded:
     We give permission for your attorney [sic] to continue with
     this single task, subject to review by our accountant before
     it is filed.
(Id. (alteration in original).) The emails are hereafter referred

to as the “July 26-27, 2016 email correspondence.”




                                   3
       On September 28, 2016, Sharon’s Counsel was informed that the

tax returns for the Estate had not been filed on time by Rodney or

Gallus.    (Id.   ¶   23.)   Instead,       Rodney   and   Gallus   had   filed

applications for extensions of time. (Id. ¶ 24.) Allegedly, Sharon

arranged for money to be released from the escrow account needed

to accompany the requests for extensions of time but had no

knowledge of or input into seeking extensions of time. (Id. ¶¶ 25-

26.) Thereafter, Sharon, through her counsel, repeatedly requested

Rodney and Gallus, orally and in writing, for updates on their

progress in preparing the returns and for the anticipated date

when Sharon would receive the draft returns for review. (Id. ¶

31.)

       Ultimately, Sharon did not receive the completed tax returns

until March 14, 2017, the day before the deadline for their filing.

(Id. ¶ 34.) Maplewood brought the instant action seeking return of

the $4,000,000 currently being held in escrow, and a declaratory

judgment that the Agreements be terminated because copies of the

tax returns were not provided to Maplewood fifteen or more days

prior to them being filed. (Id. ¶ 35.)

       On June 30, 2017 Sharon filed the operative TPC against Rodney

and Gallus in five counts: (i) negligent misrepresentation, (ii)

breach of agreement, (iii) professional negligence, (iv) breach of

fiduciary duty, and (v) common law indemnification. Specifically,


                                        4
in Count I, Sharon alleges that she relied on an email from Gallus

in which he communicated that he would give her the completed tax

returns by February 20, 2017. (Id. ¶ 39.) Because he did not give

them until March 14, 2017, Sharon could not comply with the terms

of the Tax Contribution Agreement by not providing the completed

tax forms to Maplewood fifteen days before filing. (Id. ¶ 42.)

Moreover, in Count II, Sharon alleges that Gallus breached an

agreement established in the July 26-27, 2016 email correspondence

between Rodney and her Counsel. (Id. ¶ 47.)

      On August 21, 2017, Gallus moved to dismiss the TPC.

    II.   Legal Standard on a Motion Under Rule 12(b)(6)

      For a complaint to survive a motion brought pursuant to Fed.

R. Civ. P. 12(b)(6), the plaintiff must have pleaded “enough facts

to state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).3 “A claim has

facial plausibility,” the Supreme Court has explained,

      when the plaintiff pleads factual content that allows
      the court to draw the reasonable inference that the
      defendant is liable for the misconduct alleged. The
      plausibility standard is not akin to a “probability
      requirement,” but it asks for more than a sheer
      possibility that a defendant has acted unlawfully.
      Where a complaint pleads facts that are “merely
      consistent with” a defendant’s liability, it “stops



3 Sharon is warned that the standard set forth in Conley v. Gibson, 355 U.S.
41, 45-46 (1957), is outdated. (See Pl.’s Mem. in Opp’n 6, ECF No. 60.)

                                     5
       short of the line between possibility and plausibility
       of entitlement to relief.”


Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

U.S.   at   556–57).   “[A]     plaintiff’s   obligation   to    provide   the

‘grounds’ of his ‘entitlement to relief’ requires more than labels

and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555 (citation

and alteration omitted). “In keeping with these principles,” the

Supreme Court has stated,

       [A] court considering a motion to dismiss can choose
       to begin by identifying pleadings that, because they
       are no more than conclusions, are not entitled to the
       assumption of truth. While legal conclusions can
       provide the framework of a complaint, they must be
       supported by factual allegations. When there are well-
       pleaded factual allegations, a court should assume
       their veracity and then determine whether they
       plausibly give rise to an entitlement to relief.


Iqbal, 556 U.S. at 679.

       In considering a motion under Rule 12(b)(6), a court must

accept as true all factual allegations set forth in a complaint

and draw all reasonable inferences in favor of the plaintiff. See

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); Blue

Tree Hotels Inv. (Canada) Ltd. v. Starwood Hotels & Resorts

Worldwide, Inc., 369 F.3d 212, 217 (2d Cir. 2004). However, this

principle is “inapplicable to legal conclusions,” Iqbal, 556 U.S.

at   678,   which,   like   a   complaint’s   “labels   and     conclusions,”

                                       6
Twombly, 550 U.S. at 555, are disregarded. Nor should a court

“accept      [as]   true   a   legal        conclusion    couched    as   a   factual

allegation.” Iqbal, 556 U.S. at 678. In resolving a 12(b)(6)

motion, a district court may consider the facts alleged in the

complaint, documents attached to the complaint as exhibits, and

documents       incorporated    by     reference    in,    or   integral      to,   the

complaint. DiFolco v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir.

2010).

     III. Discussion

           A. Count I – Negligent Misrepresentation

        Under    New   York    law,4    a    plaintiff    bringing    a    negligent

misrepresentation claim must allege that (1) the defendant had a

duty, as a result of a special relationship, to give correct

information; (2) the defendant made a false representation that he

or she should have known was incorrect;                     (3) the information

supplied in the representation was known by the defendant to be

desired by the plaintiff for a serious purpose; (4) the plaintiff

intended to rely and act upon it; and (5) the plaintiff reasonably

relied on it to his or her detriment. King County v. IKB Deutsche

Industriebank AG, 863 F. Supp. 2d 288, 299 (S.D.N.Y. 2012) (citing

Hydro Investors, Inc. v. Trafalgar Power Inc., 227 F.3d 8, 20 (2d

Cir. 2000)). “[A] special relationship requires a closer degree of



4   It is undisputed that New York law applies.

                                             7
trust than that in an ordinary business relationship[.]” Wright v.

Selle, 27 A.D.3d 1065, 1067 (4th Dept. 2006)(citation omitted); Tc

Tradeco v. Eur., No. 651631/2015, 2017 N.Y. Misc. LEXIS 5593, at

*9   (N.Y.     Sup.   Ct.   June   15,       2017).   Moreover,    “the    alleged

misrepresentation must be factual in nature and not promissory or

relating to future events that might never come to fruition.”

Hydro, 227 F.3d at 20-21 (citing Murray v. Xerox Corp., 811 F.2d

118, 123 (2d Cir. 1987)). “Promises of future conduct are not

actionable as negligent misrepresentations.” Murray, 811 F.2d at

123.

       Sharon’s claim for negligent misrepresentation fails in two

respects. First, there is no allegation in the TPC that there was

anything more than a conventional business relationship between

Gallus   and    the   Estate.5     Second,      Sharon   alleges    that   Gallus

misrepresented that he would have the tax returns completed and

returned to her by February 20, 2016. This cannot constitute

misrepresentation because it is promissory and relates to future

events. Therefore, Sharon’s claim for negligent misrepresentation

is DISMISSED.




5 In his Motion papers, Gallus alleges that his services were performed pursuant
to an Engagement Agreement executed by Mala on behalf of the Estate on June 1,
2016. (Def.’s Mem. 6.) He also argues that this Engagement Agreement releases
him of much of his liability to the Estate alleged in the TPC. This document
was not referenced in the TPC and therefore, we do not consider it in deciding
this Motion.

                                         8
          B. Count II – Breach of Agreement

      Count II, Breach of “Agreement,” is dismissed.6 “Under New

York state law, the elements of a breach of contract claim are:

(1) the existence of a contract; (2) performance of the contract

by one party; (3) breach by the other party; and (4) damages.”

MBIA Ins. Corp. v. Royal Bank of Can., 706 F. Supp. 2d 380, 396

(S.D.N.Y. 2009) (citing Terwilliger v. Terwilliger, 206 F.3d 240,

245-46    (2d   Cir.     2000)).      “To    establish     the   existence     of   an

enforceable     agreement,       a    plaintiff     must   establish     an    offer,

acceptance of the offer, consideration, mutual assent, and an

intent to be bound (22 NY Jur 2d, Contracts §9).” Kowalchuk v.

Stroup,    61   A.D.3d    118,       121    (1st   Dept.   2009).   In   New   York,

“[c]onsideration is defined as some right, interest, profit or

benefit accruing to one party, or some forbearance, detriment,

loss, or responsibility given, suffered, or undertaken by the

other.” Richman v. Brookhaven Servicing Corp., 80 Misc. 2d 563,

363 (1st Dept. 2004) (citations omitted).

      Sharon’s claim for breach of contract fails because she does

not allege the existence of a contract. Sharon alleges that July

26-27, 2016 email correspondence between her Counsel and Rodney


6 Confusingly, Sharon does not specify whether she is trying to recover under a
claim for breach of contract or some other equitable remedy which would not
require that she allege an existing contract. We assume that she is alleging a
breach of contract because she alleges that she fully complied with her
obligations under the “agreement” indicating that she is proceeding with a
breach of contract claim.

                                             9
constituted a contract and that she fully complied with the terms

and conditions set forth in it. However, the email correspondence

did not establish any obligation on her part as Administrator of

the Estate. She only agreed to let Gallus “continue with his work”

but she did not communicate that the Estate would give him any

benefit in return for his continuing on as the Accountant. Thus

she has not alleged any consideration offered in exchange for his

continued services; consequently, there is no allegation of an

existing   contract.   Moreover,   as   a   consequence   of   not   having

promised anything in return for Gallus’ continued services, she

could not have “fully complied” with any obligations, or lack

thereof, imposed on her in the email correspondence. Thus, Count

II of the TPC is DISMISSED for failure to state a claim.

       C. Count IV – Breach of Fiduciary Duty

     “Under New York law, a claim for breach of fiduciary duty

requires (1) that the defendant owed [plaintiff] a cognizable duty

of care; (2) that the defendant breached that duty; and (3) that

the plaintiff suffered damage as a proximate result of that

breach.” Sang v. Hai, 951 F. Supp. 2d 504, 528 (S.D.N.Y. 2013)

(alteration in original)(internal quotation marks and citations

omitted). “[A] conventional business relationship, without more,

is insufficient to create a fiduciary relationship. Rather, a

plaintiff must make a showing of special circumstances that could


                                   10
have transformed the parties’ business relationship to a fiduciary

one . . . .” Meridian Horizon Fund, LP v. KPMG (Cayman), 487 Fed.

Appx. 636, 642 (S.D.N.Y. 2012) (quoting AHA Sales, Inc. v. Creative

Bath Products, Inc., 58 A.D.3d 6, 867 N.Y.S.2d 169, 181 (App. Div.

2d Dept. 2008)).

      As discussed supra, there is no allegation in the TPC that

there was anything more than a conventional business relationship

between Gallus and the Estate. Sharon does not allege any special

circumstances that could have transformed Gallus and the Estate’s

relationship into a fiduciary one either. Sharon’s breach of

fiduciary claim thus fails as well.

        D. Leave to Replead

      When a complaint has been dismissed, permission to amend it

“shall be freely given when justice so requires.” Fed. R. Civ. P.

15(a). However, a court may dismiss without leave to amend when

amendment would be “futile,” or would not survive a motion to

dismiss. Hutchison v. Deutsche Bank Sec., Inc., 647 F.3d 479, 490-

91 (2d Cir. 2011).

      The Complaint is wholly silent on any special circumstances

that transformed Gallus’ conventional business relationship with

the   Estate   into   a   fiduciary   or   special   relationship.   Thus,

repleading Counts I and IV would be futile. Moreover, the existence

of a contract based on the sparse email communications averred in


                                      11
the Complaint is so implausible, that it would be futile to allow

Sharon to replead Count II. Accordingly, we deny leave to replead

Counts I, II, and IV of the TPC.



    IV.   CONCLUSION

      For the aforementioned reasons Counts I, II, and IV of the

TPC are DISMISSED for failure to state a claim. In his Motion

papers Gallus did not provide any arguments for the dismissal of

Counts    III   or   V   of   the   TPC.7   (See   generally    Def.’s   Mem.)

Accordingly, Gallus is ORDERED to answer Counts III and V of the

Complaint within 30 days of this ORDER.

SO ORDERED.
Dated:      July 2, 2019
            New York, New York




7 Gallus does argue generally (without specifying which Counts he is referring
to), that Sharon’s claims are not ripe for adjudication because the Estate has
not yet suffered any measurable damages. He points to the allegations of damages
in Counts I, II, and V which state that “[i]n the event that Maplewood succeeds
in its claims against the Estate, Sharon Sendyk, as Administrator of the Estate
. . . will be damaged in an amount to be determined at trial . . . .” (TPC ¶¶
43, 52, 73.) However, it is well established law in the Second Circuit that:

      In a federal case governed by New York law, Rule 14(a) nevertheless
      permits a defendant to implead a joint tortfeasor for contribution before
      the right to contribution accrues, because that third party “may be”
      liable to the defendant for a share of the plaintiff’s primary judgment.
      The defendant’s claim for contribution is thus properly characterized as
      “contingent.”

Andrulonis v. United States, 26 F.3d 1224, 1233 (2d Cir. 1994) (citing Wright
& Miller § 1451, at 407.) This argument thus fails.

                                       12
